DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a Non-Final Office Action in response to the communication filed on May 10, 2019.
Claims 1-20 have been examined.


Drawings
The drawings filed on May 10, 2019 are acceptable for examination proceedings.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 10, 2019 was filed after the mailing date of the application 16/409212 on May 10, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 14-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a software per se.
Claim 14 is a system claim and discloses hardware elements such as “….processors, computer readable memories, and computer readable non-transitory storage mediums” in the preamble but failed to discloses any such hardware elements performing any of the steps in the body of claim.  One may fix the system claim by positively reciting the hardware element in the body of the claim since preamble is not afforded any patentable weight. 
Dependent claims 15-20 inherit the deficiencies of the base claim 14; therefore, they are rejected under 35 USC § 112 by virtue of their dependency.
Appropriate correction is requested.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-9, 11-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sherif et al. (U.S. Patent No.: US 10,257,181 B1 / or “Sherif” hereinafter) in view of Ramanath et al. (U.S. Patent Application Publication No.: US 2020/0004835 A1 / or “Ramanath” hereinafter).
	
Regarding claim 1, Sherif discloses “A method comprising” (Col 4: 47-49, methods and systems for verifying a user account accessor’s identity): 
“representing, by one or more processors, a first identity profile as a first identity graph” (Col 14: 1-3, generates an initial profile i.e., i.e., a “first identity profile”; and Col 3: 54-57, neural network uses plurality of computation elements interconnected with weighted communication bridges i.e., an “identity graph”); 
“representing, by one or more processors, a second identity profile as a second identity graph” (Col 15: 9-12, an accessor profile i.e., a “second identity profile” is generated; and Col 3: 54-57, neural network uses plurality of computation elements interconnected with weighted communication bridges i.e., an “identity graph”); 
“comparing, by one or more processors, the first identity graph to the second identity graph to determine a similarity score between the first identity profile and the second identity profile, [wherein the similarity score is across multiple identity profiles]” (Col 15: 27-29, the two profiles are compared; and Col 11: 23-29, a likelihood factor i.e., a “similarity score” is generated); 
“and implementing, by one or more processors, a security action based on the similarity score” (Col 15: 30-45, authenticates the user and either allow or deny access based on the likelihood factor i.e., the “similarity score”).
Sherif discloses use of multiple sources of data to generate a profile (Sherif, Col 11: 2-12).  
But Sherif fails to specially disclose generating a similarity score of profiles.
However, generating a similarity score of profiles would have been obvious (See Ramanath, Abstract: user profiles are used in generating a profile vector and determines level of similarity between the profile vector representation of the user profiles; and See also Para 0155-0156, and Fig. 11: Steps 1170-1180).  
	It would have been obvious to an ordinary person skilled in the art before the effective filing date of the claimed invention to employ the teachings of generating a similarity score of profiles of Ramanath to the System of Sherif to rank plurality of user profiles based on the similarity score and the ordinary person skilled in the art would have been motivated to combine to display a portion of the user profiles based on ranking of the profiles (Ramanath, Para 0156).

Regarding claim 2, in view of claim 1, Sherif discloses “wherein the first identity graph and the second identity graph are graph neural networks” (Col 3: 54-57, neural network uses plurality of computation elements interconnected with weighted communication bridges i.e., an “identity graph”, where weighted communication bridges are related to neural networks).
Regarding claim 3, in view of claim 1, Sherif discloses “wherein the first identity graph is from a first identity network, and wherein the second identity graph is from a second identity network, and wherein the first identity graph and the second identity graph are decentralized identity graphs” (Fig. 5; and Col 11: 6-12, data collected from various sources).

Regarding claim 5, in view of claim 1, Sherif discloses “wherein the similarity score is less than a predefined value, and wherein the security action is blocking a release of the identity profile to a requester of the identity profile in response to the similarity score being less than the predefined value” (Col 15: 30-45, authenticates the user and either allow or deny access based on the likelihood factor i.e., the “similarity score”)

Regarding claim 6, in view of claim 1, Sherif discloses “further comprising: linking, by one or more processors, a first node and a second node in the first identity graph with a deep neural network; and predicting, by one or more processors, a content of the second node based on an input from the first node to the deep neural network” (Col 15: 30-45, neural network is disclosed).

Regarding claim 7, Sherif discloses “A computer program product comprising a computer readable storage medium having program code embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, and wherein the program code is readable and executable by a processor to perform a method comprising” (Col 6: 22-29, computer readable medium is disclosed): 
“representing a first identity profile as a first identity graph” (Col 14: 1-3, generates an initial profile i.e., i.e., a “first identity profile”; and Col 3: 54-57, neural network uses plurality of computation elements interconnected with weighted communication bridges i.e., an “identity graph”);
 “representing a second identity profile as a second identity graph” (Col 15: 9-12, an accessor profile i.e., a “second identity profile” is generated; and Col 3: 54-57, neural network uses plurality of computation elements interconnected with weighted communication bridges i.e., an “identity graph”);
“comparing the first identity graph to the second identity graph to determine a similarity score between the first identity profile and the second identity profile, [wherein the similarity score is across multiple identity profiles]” (Col 15: 27-29, the two profiles are compared; and Col 11: 23-29, a likelihood factor i.e., a “similarity score” is generated);
“and implementing a security action based on the similarity score” (Col 15: 30-45, authenticates the user and either allow or deny access based on the likelihood factor i.e., the “similarity score”).
Sherif discloses use of multiple sources of data to generate a profile (Sherif, Col 11: 2-12).  
But Sherif fails to specially disclose generating a similarity score of profiles.
However, generating a similarity score of profiles would have been obvious (See Ramanath, Abstract: user profiles are used in generating a profile vector and determines level of similarity between the profile vector representation of the user profiles; and See also Para 0155-0156, and Fig. 11: Steps 1170-1180).  
	It would have been obvious to an ordinary person skilled in the art before the effective filing date of the claimed invention to employ the teachings of generating a similarity score of profiles of Ramanath to the System of Sherif to rank plurality of user profiles based on the similarity score and the ordinary person skilled in the art would have been motivated to combine to display a portion of the user profiles based on ranking of the profiles (Ramanath, Para 0156).

Regarding claim 8, in view of claim 7, Sherif discloses “wherein the first identity graph and the second identity graph are graph neural networks” (see rejection of claim 2).

Regarding claim 9, in view of claim 7, Sherif discloses “wherein the first identity graph is from a first identity network, and wherein the second identity graph is from a second identity network, and wherein the first identity graph and the second identity graph are decentralized identity graphs” (see rejection of claim 3).

Regarding claim 11, in view of claim 7, Sherif discloses “wherein the similarity score is less than a predefined value, and wherein the security action is blocking a release of the identity profile to a requester of the identity profile in response to the similarity score being less than the predefined value” (see rejection of claim 5).

Regarding claim 12, in view of claim 7, Sherif discloses “wherein the method further comprises: linking a first node and a second node in the first identity graph with a deep neural network; and predicting a content of the second node based on an input from the first node to the deep neural network” (see rejection of claim 6).
Regarding claim 13, in view of claim 7, Sherif discloses “wherein the program code is provided as a service in a cloud environment” (Col 8: 51-55, cloud environment is disclosed).

Regarding 14,  Sherif discloses “A computer system comprising one or more processors, one or more computer readable memories, and one or more computer readable non-transitory storage mediums, and program instructions stored on at least one of the one or more computer readable non-transitory storage mediums for execution by at least one of the one or more processors via at least one of the one or more computer readable memories, the stored program instructions executed to perform a method comprising” (Col 4: 47-49, methods and systems for verifying a user account accessor’s identity):  
“representing a first identity profile as a first identity graph” (Col 14: 1-3, generates an initial profile i.e., i.e., a “first identity profile”; and Col 3: 54-57, neural network uses plurality of computation elements interconnected with weighted communication bridges i.e., an “identity graph”);
“representing a second identity profile as a second identity graph” (Col 15: 9-12, an accessor profile i.e., a “second identity profile” is generated; and Col 3: 54-57, neural network uses plurality of computation elements interconnected with weighted communication bridges i.e., an “identity graph”);
“comparing the first identity graph to the second identity graph to determine a similarity score between the first identity profile and the second identity profile, [wherein the similarity score is across multiple identity profiles]” (Col 15: 27-29, the two profiles are compared; and Col 11: 23-29, a likelihood factor i.e., a “similarity score” is generated);
“and implementing a security action based on the similarity score” (Col 15: 30-45, authenticates the user and either allow or deny access based on the likelihood factor i.e., the “similarity score”).
Sherif discloses use of multiple sources of data to generate a profile (Sherif, Col 11: 2-12).  
But Sherif fails to specially disclose generating a similarity score of profiles.
However, generating a similarity score of profiles would have been obvious (See Ramanath, Abstract: user profiles are used in generating a profile vector and determines level of similarity between the profile vector representation of the user profiles; and See also Para 0155-0156, and Fig. 11: Steps 1170-1180).  
	It would have been obvious to an ordinary person skilled in the art before the effective filing date of the claimed invention to employ the teachings of generating a similarity score of profiles of Ramanath to the System of Sherif to rank plurality of user profiles based on the similarity score and the ordinary person skilled in the art would have been motivated to combine to display a portion of the user profiles based on ranking of the profiles (Ramanath, Para 0156).

Regarding claim 15, in view of claim 14, Sherif discloses “wherein the first identity graph and the second identity graph are graph neural networks” (see rejection of claim 2).

Regarding claim 16, in view of claim 14, Sherif discloses “wherein the first identity graph is from a first identity network, and wherein the second identity graph is from a second identity network, and wherein the first identity graph and the second identity graph are decentralized identity graphs” (see rejection of claim 3).

Regarding claim 18, in view of claim 14, Sherif discloses “wherein the similarity score is less than a predefined value, and wherein the security action is blocking a release of the identity profile to a requester of the identity profile in response to the similarity score being less than the predefined value” (see rejection of claim 5).

Regarding claim 19, in view of claim 14, Sherif discloses “wherein the method further comprises: linking a first node and a second node in the first identity graph with a deep neural network; and predicting a content of the second node based on an input from the first node to the deep neural network” (see rejection of claim 6).

Regarding claim 20, in view of claim 14, Sherif discloses “wherein the stored program instructions are provided as a service in a cloud environment” (see rejection of claim 13).


Claims 4, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sherif in view of Ramanath and in further view of Martin et al. (U.S. Patent Application Publication No.: US 2018/0139227 A1 / or “Martin” hereinafter).

Regarding claim 4, in view of claim 1, Sherif discloses use of multiple sources of data to generate a profile (Sherif, Col 11: 2-12).  
Ramanath discloses user profiles are used in generating a profile vector and determines level of similarity between the profile vector representation of the user profiles (Abstract and Para 0155-0156, and Fig. 11: Steps 1170-1180).
But Sherif and Ramanath fail to specially disclose “…detecting similarities in the neighborhood vector” and “...identity profile is legitimate based on the detected similarities in the neighborhood vector being more than a predetermined quantity”.
However, Martin discloses “wherein each node in the identity graph is represented as a node vector, and wherein the method further comprises: representing, by one or more processors, a neighborhood of each node in the node vector as a neighborhood vector, wherein similarities to the identity profile are determined by detecting similarities in the neighborhood vector” (Fig. 3; and Para 0086: calculates distance between vectors from the centroid and generates a security alert to investigate if the vectors representing behaviors of the particular asset shifted from the inside or adjacent primary asset); 
“and determining, by one or more processors, that the identity profile is legitimate based on the detected similarities in the neighborhood vector being more than a predetermined quantity” (Fig. 2, and Para 0062: calculates a reference distance for the cohort and calculates a risk score for a distance that a particular cohort has moved beyond the boundary of its cohort).
	It would have been obvious to an ordinary person skilled in the art before the effective filing date of the claimed invention to employ the teachings of detecting similarities in the neighborhood vector and identity profile is legitimate of Marin to the System of Sherif and Ramanath to detect “…deviation of the asset from the first set of assets based on differences between the second set of behaviors and behaviors characteristic of the first set of assets…” 
and the ordinary person skilled in the art would have been motivated to combine to “..generating a security alert for the asset in response to deviation of the asset from the first set of assets” and take protective action (Martin, Abstract and Para 0092).

Regarding claim 10, in view of claim 7, Sherif in view of Ramanath  and in further view of Martin disclose “wherein each node in the identity graph is represented as a node vector, and wherein the method further comprises: representing a neighborhood of each node in the node vector as a neighborhood vector, wherein similarities to the identity profile are determined by detecting similarities in the neighborhood vector; and determining that the identity profile is legitimate based on the detected similarities in the neighborhood vector being more than a predetermined quantity” (see rejection of claim 4).

Regarding claim 17, in view of claim 14, Sherif in view of Ramanath  and in further view of Martin disclose “wherein each node in the identity graph is represented as a node vector, and wherein the method further comprises: representing a neighborhood of each node in the node vector as a neighborhood vector, wherein similarities to the identity profile are determined by detecting similarities in the neighborhood vector; and determining that the identity profile is legitimate based on the detected similarities in the neighborhood vector being more than a predetermined quantity” (see rejection of claim 4).



Relevant Prior Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang et al. (US 20180158163 A1) discloses:
“….identifying members includes grouping or clustering members based on one or more characteristics of the members. Any number of clustering techniques can be used. For example, the members can be represented as n-dimensional vectors, wherein the vectors represent the information associated with each member as a point in n-dimensional space” (Para 0045).

Rodriguez et al. (US 20160292643 A1) discloses:
	 “…recommendation graph is generated from professional recommendations submitted by members of the online social networking service for other members of the online social networking service. Using the generated recommendation graph, a reputation model is trained to learn a respective importance for each respective feature of a set of features of electronic profiles on the online social networking service. A professional reputation of a member of the online social networking service is estimated by applying the trained reputation model to a feature vector of the electronic profile of the member, producing a score representing the professional reputation of the member (Abstract). 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAH ALMAMUN whose telephone number is         (571) 270-3392.  The examiner can normally be reached on 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABDULLAH ALMAMUN/Examiner, Art Unit 2431                                                                                                                                                                                                        
/MICHAEL R VAUGHAN/Primary Examiner, Art Unit 2431